            Case 4:12-cr-00037-SWW Document 85 Filed 07/07/20 Page 1 of 3




                        IN THE UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF ARKANSAS
                                  CENTRAL DIVISION

    UNITED STATES OF AMERICA               *
                                           *
    V.                                     *    CASE NO. 4:12CR00037-01-SWW
                                           *
    REGINALD LAMONT TAYBORN                *



                                       ORDER

          For the reasons set out below, Defendant’s Motion for Compassionate

Release (Doc. No. 84) is DENIED.

I.        BACKGROUND

          On March 15, 2013 Defendant pled guilty to attempted bank robbery.1 In

September 2013, he was sentenced to 151 months in prison.2 Later, his sentence

was reduced to 105 months.3 According to Defendant, he was released from BOP

custody on April 15, 2020 and is now detained at the Pulaski County Regional

Detention Center.4




1
    Doc. Nos. 34, 35.
2
    Doc. Nos. 44, 45.
3
    Doc. No. 52.
4
    Doc. No. 84.

                                           1
         Case 4:12-cr-00037-SWW Document 85 Filed 07/07/20 Page 2 of 3




II.    DISCUSSION

       As amended by the First Step Act, 18 U.S.C. § 3582(c)(1)(A) authorizes

courts to modify terms of imprisonment under certain conditions. Although the

First Step Act made the procedural hurdles for compassionate release a bit less

strenuous, a defendant still must establish “extraordinary and compelling reasons”

and that release would not be contrary to the 18 U.S.C. § 3553(a) factors.5

       Defendant provides no “extraordinary and compelling” reason to support his

release. Although the First Step Act did not define this phrase, it defers to the

United States Sentencing Guidelines, which does set out examples.1 Defendant

contends that he is not a bad person, he recognizes that drugs and alcohol have

been his problem for years, and he has a plan for his future employment and

residence. These are not “extraordinary and compelling” reasons to release




5
 18 U.S.C. § 3553(a)(2) mandates that any sentence imposed reflect the seriousness of the
offense, afford adequate deterrence, protect the public, and provide the defendant with
appropriate rehabilitation.
1
 Of course, this list predates the COVID-19 outbreak. U.S.S.G § 1B1.13 cmt. n. 1. The
examples are: (1) the defendant’s medical condition is such that he suffers from a “terminal
illness” or the condition “substantially diminishes the ability of the defendant to provide self-care
within the environment of a correctional facility and from which he or she is not expected to
recover”; (2) “[t]he defendant (i) is at least 65 years old; (ii) is experiencing a serious
deterioration in physical or mental health because of the aging process; and (iii) has served at
least 10 years or 75 percent of his or her term of imprisonment, whichever is less; (3) the
defendant’s family circumstances include either “(i) The death or incapacitation of the caregiver
of the defendant's minor child or minor children” or “(ii) The incapacitation of the defendant's
spouse or registered partner when the defendant would be the only available caregiver for the
spouse or registered partner.” § 1B1.13 cmt. n.1(C).

                                                 2
        Case 4:12-cr-00037-SWW Document 85 Filed 07/07/20 Page 3 of 3




Defendant. To the extent that Defendant’s request is based on COVID-19, “fear of

contracting COVID-19 or of experiencing more intense symptoms than the average

person are not extraordinary or compelling enough reasons for release.”2

      Even if Defendant could establish extraordinary and compelling reasons, his

request for relief must be denied because of the § 3553(a) factors˗˗specifically,

protecting the public from additional crimes by Defendant and reflecting the

severity of the offense.

      Since age 22, Defendant has had nineteen convictions, which include

terroristic threatening, numerous thefts, drug-related crimes, bank robbery, two

robberies, and two aggravated robberies. In fact, he committed the instant offense,

attempted bank robbery, while on supervision for prior convictions for bank

robbery and robbery.

                                   CONCLUSION

      For the reasons set out above, Defendant’s Motion for Compassionate

Release (Doc. No. 84) is DENIED.

      IT IS SO ORDERED, this 7th day of July, 2020.

                                         /s/Susan Webber Wright
                                         UNITED STATES DISTRICT JUDGE




2
 United States v. Osborne, No. 4:05-CR-00109-BSM-12, 2020 WL 3258609, at *2 (E.D. Ark.
June 16, 2020)

                                           3
